Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 2/8/22. As directed by the amendment, claims 1, 4-8, 10-13, 19, and 24 have been amended and no claims have been added or canceled. Thus, claims 1-24 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
The terminal disclaimer filed on 2/8/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Application 16/155914 and Patent Numbers 11,103,414; 11,103,413; and 10,772,787 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose an assistance apparatus comprising a first wire adapted to couple an upper-body belt and a left knee belt to each other on or above a front part of the body of a user, a second wire adapted to couple the upper-body belt and the left knee belt to each other on or above a back part of the body of the user, a third wire adapted to couple the upper-body belt and the right knee belt to each other on or above the front part of the body of the user, a fourth wire adapted to couple the upper-body belt and the right knee belt to each other on or above the back part of the body of the user, and at least four motors, wherein “the at least four motors are configured to generate (i) a tension greater than or equal to a first threshold value in the first wire during a first period, the first period being a period of 35% or more and 90% or less of a gait phase of 
	The closest prior art of record is Lee (20180116851) and Schectman (5,865,770) Lee and Schectman disclose devices and methods for assisting a user comprising an upper-body belt, a left knee belt, a right knee belt, and four wires running between the upper-body belt and the knee belts for generating tension to assist the user in walking movement. Lee, Schectman, and the prior art of record, however, do not disclose the four motors as configured to generate tension in the wires according to the sequence and magnitude recited in claims 1, 13, and 24. Therefore, the application and claims are in condition for allowance.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.